


Exhibit 10(c)(iii)

 

CBS Corporation

Restricted Share Units Certificate

(Performance-Based with Time Vesting)

 

Granted Under the 2004 Long-Term Management Incentive Plan

 

 

DATE OF GRANT:

 

 

 

This certifies that CBS Corporation has granted to the employee named on the CBS
Stock Plans webpage (the “Participant”) on the date indicated above (the “Date
of Grant”), the number of Restricted Share Units corresponding to the Company’s
Class B Common Stock listed under the Restricted Shares and Units Award Listing
tab of the CBS Stock Plans webpage, under the Company’s
[                          ] Plan, as amended from time to time, all on the
Terms and Conditions attached hereto.

 

 

 

 

 

Executive Vice President,

 

Human Resources and Administration

 

If there is a discrepancy between the CBS Stock Plans webpage and the official
records maintained by the office of the Executive Vice President, Human
Resources and Administration, the official records will prevail.

 

--------------------------------------------------------------------------------


 

CBS Corporation

Terms and Conditions to the Restricted Share Units Certificate

(Performance-Based with Time-Vesting)

 

Granted Under the 2004 Long-Term Management Incentive Plan

 

ARTICLE I

 

TERMS OF PERFORMANCE BASED RESTRICTED SHARE UNITS

 

Section 1.1  Grant of Restricted Share Units.  CBS Corporation, a Delaware
corporation (the “Company”), has awarded the Participant restricted share units
(the “RSUs”) under the CBS Corporation 2004 Long-Term Management Incentive Plan,
as amended from time to time (the “Plan”).  The RSUs have been awarded to the
Participant subject to the terms and conditions contained in (A) the certificate
for the grant of RSUs attached hereto (the “Restricted Share Units
Certificate”), (B) the terms and conditions contained herein (the Restricted
Share Units Certificate and the terms and conditions, collectively, the
“Certificate”) and (C) the Plan, the terms of which are hereby incorporated by
reference (the terms listed in (A), (B), and (C), collectively, the “Terms and
Conditions”).  A copy of the Plan has been or is being provided to the
Participant.  Capitalized terms that are not otherwise defined herein have the
meanings assigned to them in the Restricted Share Units Certificate or the Plan.

 

Section 1.2  Terms of RSUs.

 

(a)           Vesting.  The Committee shall establish a performance goal (the
“Performance Goal”), subject to adjustment pursuant to Section 2.2 hereof, for
calendar year [   ] (the “Performance Period”).  The RSUs shall vest in four
installments on the first, second, third and fourth anniversaries of the Date of
Grant, with 42% of the RSUs vesting on the first and second anniversaries of the
Date of Grant, and 8% vesting on the third and fourth anniversaries of the Date
of Grant, subject to the Committee certifying that the Performance Goal
established for the RSUs for the Performance Period has been achieved.  Any
fractional shares resulting from the application of the foregoing vesting
schedule will be aggregated and will vest on whichever of the preceding vesting
dates shall be determined by the Company in accordance with its customary
procedures.  Notwithstanding anything to the contrary in Section 1.2(d) below,
in the event that the Committee determines that the Performance Goal established
for the RSUs for the Performance Period has not been achieved, the RSUs will not
vest, and will be immediately cancelled in their entirety and the Participant’s
rights with respect to such RSUs will cease.

 

(b)           Settlement.  On the date each installment of the RSUs vests, that
installment of the vested RSUs shall be payable in shares of Class B Common
Stock, which may be evidenced in such manner as the Committee in its discretion
shall deem appropriate, including, without limitation, book-entry registration;
provided, however, that such shares shall bear such legends as the Committee, in
its sole discretion, may determine to be necessary or advisable. (The Company
currently does not issue share certificates for the Class B Common Stock.)  The

 

1

--------------------------------------------------------------------------------


 

Company will settle vested RSUs by delivering the corresponding number of shares
of Class B Common Stock (less any shares withheld to satisfy withholding tax
obligations) to the Participant’s equity compensation account maintained with
Smith Barney (or its successor as service provider to the Company’s equity
compensation plans). Following settlement, the Participant may direct Smith
Barney (or its successor) to sell some or all of such shares, may leave such
shares in such equity compensation account or may transfer them to an account
that the Participant maintains with a bank or broker by following the
instructions made available to the Participant by the Company.

 

(c)           Dividend Equivalents.  Dividend Equivalents shall accrue on the
RSUs until the RSUs are vested, unless the Participant has elected to defer
settlement of such RSUs, in which case Dividend Equivalents shall accrue on the
RSUs until the date of such deferred settlement.  Dividend Equivalents will be
subject to the same vesting and forfeiture conditions as the underlying RSUs on
which the Dividend Equivalents were accrued.  The Company shall maintain a
bookkeeping account on behalf of the Participant to record the amount of the
Dividend Equivalents credited in respect of the Participant’s RSUs and shall
periodically credit the accrual of Dividend Equivalents to the Participant’s
account at such time and in such manner as determined by the Committee, in its
sole discretion.  Accrued Dividend Equivalents that have been credited to the
Participant’s account shall be paid in cash through payroll (reduced by any
amounts withheld to satisfy withholding tax obligations) as soon as practicable
following the date the RSUs on which the Dividend Equivalents accrued are
settled or on such later date on which a regular cash dividend with respect to
any accrued Dividend Equivalents is paid on the Class B Common Stock.  Accrued
Dividend Equivalents that have been credited to the Participant’s account will
not be paid with respect to any RSUs that do not vest and are cancelled. 
Dividend Equivalents will not be credited with any interest or other return
between the date they accrue and the date they are paid to the Participant.

 

(d)      Termination of Employment.

 

(i)      If the Participant is a party to an employment agreement with the
Company or one of its Subsidiaries at the time of a termination of employment
that provides for different treatment from Section 1.2(d)(ii), the terms of the
Participant’s employment agreement will control.

 

(ii)     Otherwise, in the event that the Participant’s employment with the
Company or any of its Subsidiaries terminates: (i) due to the Participant’s
death or Permanent Disability before the RSUs have vested in accordance with
Section 1.2(a) hereof, then the unvested RSUs (and all unvested Dividend
Equivalents accrued thereon) shall immediately vest and be settled in accordance
with Section 1.2(b) hereof; provided that if the unvested RSUs remain subject to
the performance-based vesting condition described in Section 1.2(a) on the date
of your termination of employment due to death or Permanent Disability, the
unvested RSUs shall instead vest if and to the extent the Committee certifies
that a level of the Performance Goal relating to such unvested RSUs has been met
following the end of the Performance Period; or (ii) for any reason other than
due to the Participant’s death or Permanent Disability, then, unless the

 

2

--------------------------------------------------------------------------------


 

Committee determines otherwise, the Participant shall forfeit all unvested RSUs
(and all unvested Dividend Equivalents accrued thereon) as of the date of such
termination of employment.  A “termination of employment” occurs, for purposes
of the RSUs, when a Participant is no longer an employee of the Company or any
of its Subsidiaries for any reason, including, without limitation, a reduction
in force, a sale or divestiture or shut-down of the business for which the
Participant works, the Participant’s voluntary resignation, the Participant’s
termination with or without cause or the Participant’s retirement, death or
Permanent Disability.  Unless the Committee determines otherwise, the employment
of a Participant who works for a Subsidiary shall terminate, for purposes of the
RSUs, on the date on which the Participant’s employing company ceases to be a
Subsidiary.

 

ARTICLE II

 

ADJUSTMENT OF AWARDS

 

Section 2.1 Effect of Certain Corporate Changes.  In the event of a merger,
consolidation, stock split, reverse stock split, dividend, distribution,
combination, reclassification, reorganization, split-up, spin-off or
recapitalization that changes the character or amount of the Class B Common
Stock or any other changes in the corporate structure, equity securities or
capital structure of the Company, the Committee shall make such adjustments, if
any, to the number and kind of securities subject to the RSUs, as it deems
appropriate. The Committee may, in its sole discretion, also make such other
adjustments as it deems appropriate in order to preserve the benefits or
potential benefits intended to be made available hereunder. Such determinations
by the Committee shall be conclusive and binding on all persons for all
purposes.

 

Section 2.2  Adjustment of Performance Goal.  In the event that, during the
Performance Period, any merger, consolidation, combination, reorganization,
recapitalization, acquisition, divestiture, spin-off, liquidation, dissolution,
sale of assets, or other similar corporate transaction or event, or any other
extraordinary event, circumstance occurs which has the effect, as determined by
the Committee, in its sole discretion, of distorting the Performance Goal,
including, without limitation, changes in accounting standards, the Committee
may adjust or modify, as determined by the Committee in its sole discretion, the
calculation of the Performance Goal, to the extent necessary to prevent
reduction or enlargement of the award of the RSUs for such Performance Period
attributable to such transaction, circumstance or event. Such adjustments by the
Committee shall be conclusive and binding on all persons for all purposes.

 

3

--------------------------------------------------------------------------------


 

ARTICLE III

 

DEFINITIONS

 

As used herein, the following terms shall have the following meanings:

 

(a)      “Board” shall mean the Board of Directors of the Company.

 

(b)     “Certificate” shall mean the Restricted Share Units Certificate,
together with the terms and conditions contained herein.

 

(c)      “Class B Common Stock” shall mean shares of Class B Common Stock, par
value $0.001 per share, of the Company.

 

(d)     “Code” shall mean the U.S. Internal Revenue Code of l986, as amended,
including any successor law thereto and the rules and regulations promulgated
thereunder.

 

(e)     “Committee” shall mean the Compensation Committee of the Board (or such
other Committee(s) as may be appointed or designated by the Board to administer
the Plan).

 

(f)      “Date of Grant” shall be the date set forth on the Restricted Share
Units Certificate.

 

(g)     “Dividend Equivalent” shall mean an amount in cash equal to the regular
cash dividend that would have been paid on the number of shares of Class B
Common Stock underlying the RSUs.

 

(h)    “Fair Market Value” of a share of Class B Common Stock on a given date
shall be the 4:00 p.m. (New York time) closing price on such date on the New
York Stock Exchange or other principal stock exchange on which the Class B
Common Stock is then listed, as reported by The Wall Street Journal (Northeast
edition) or as reported by any other authoritative source selected by the
Company.

 

(i)    “Participant” shall mean the employee named on the Restricted Share Units
Certificate.

 

(j)      “Permanent Disability” shall have the same meaning as such term or a
similar term has in the long-term disability policy maintained by the Company or
a Subsidiary for the Participant and that is in effect on the date of the onset
of the Participant’s Permanent Disability, unless the Committee determines
otherwise, in its discretion.

 

(k)     “Restricted Share Units Certificate” shall have the meaning set forth in
Section 1.1 hereof.

 

4

--------------------------------------------------------------------------------


 

(l)     “Section 409A” shall mean Section 409A of the Code and the rules,
regulations and guidance promulgated thereunder from time to time.

 

(m)     “Subsidiary” shall mean a corporation (or a partnership or other
enterprise) in which the Company owns or controls, directly or indirectly, more
than 50% of the outstanding shares of stock normally entitled to vote for the
election of directors (or comparable equity participation and voting power).

 

(n)   “Terms and Conditions” shall mean the Certificate, together with the Plan.

 

ARTICLE IV

 

MISCELLANEOUS

 

Section 4.1  No Rights to Grants or Continued Employment.  Neither the Terms and
Conditions nor any action taken in accordance with such documents shall confer
upon the Participant any right to be employed by or to continue in the
employment of the Company or any Subsidiary, or to receive any future awards
under the Plan or any other plan of the Company or any Subsidiary or interfere
with or limit the right of the Company or any Subsidiary to modify the terms of
or terminate the Participant’s employment at any time for any reason.

 

Section 4.2  Restriction on Transfer.  RSUs may not be sold, transferred,
assigned, pledged or otherwise encumbered or disposed of; provided, however,
that the Committee may permit transferability, subject to any conditions and
limitations that it may, in its sole discretion, impose.

 

Section 4.3  Taxes.  The Company or a Subsidiary, as appropriate, shall be
entitled to withhold from any RSUs that vest, and from any payment (including
payment of accrued dividends) made with respect to the RSUs or otherwise under
the Plan to the Participant or a Participant’s estate or any permitted
transferee, an amount sufficient to satisfy any U.S. federal, state, local
and/or other tax withholding requirements. The Company expects that, in order to
satisfy such requirements, it will (i) in connection with the vesting of any
RSUs, retain a portion of such shares, and (ii) in connection with the payment
any accrued cash dividends, retain a portion of the cash amount that would
otherwise be paid. As a condition to receiving this grant of RSUs, the
Participant has agreed to the foregoing actions to satisfy such tax withholding
requirements. Notwithstanding the foregoing, the Company may, in its discretion
and subject to such conditions as it may determine, require or permit the
Participant to satisfy such tax withholding requirements through some other
means (including without limitation by payment of a cash amount equal to the
amount of such tax withholding requirements or by delivery of Class B Common
Stock already owned by the Participant having a Fair Market Value equal to the
amount of such tax withholding requirements).

 

Section 4.4  Stockholder Rights; Unsecured Creditor Status.  The grant of RSUs
shall not entitle the Participant or a Participant’s estate or any permitted
transferee to any rights of a holder of shares of Class B Common Stock, prior to
the time that the Participant, the

 

5

--------------------------------------------------------------------------------


 

Participant’s estate or the permitted transferee shall become the registered or
beneficial holder of the Class B Common Stock underlying the RSUs.  Unless
otherwise determined by the Committee in its discretion, no adjustment shall be
made for dividends or distributions or other rights in respect of any shares of
Class B Common Stock for which the record date is prior to the date on which the
Participant, a Participant’s estate or any permitted transferee shall become the
registered or beneficial holder of such shares of Class B Common Stock. RSUs
constitute unsecured and unfunded obligations of the Company. As a holder of
RSUs, the Participant shall have only the rights of a general unsecured creditor
of the Company.

 

Section 4.5  No Restriction on Right of Company to Effect Corporate Changes. 
The Terms and Conditions shall not affect in any way the right or power of the
Company or its stockholders to make or authorize any or all adjustments,
recapitalizations, reorganizations or other changes in the Company’s capital
structure or its business, or any merger or consolidation of the Company, or any
issue of stock or of options, warrants or rights to purchase stock or of bonds,
debentures, preferred or prior preference stocks whose rights are superior to or
affect the Class B Common Stock or the rights thereof or which are convertible
into or exchangeable for Class B Common Stock, or the dissolution or liquidation
of the Company, or any sale or transfer of all or any part of its assets or
business, or any other corporate act or proceeding, whether of a similar
character or otherwise.

 

Section 4.6  Section 409A.

 

(a)       The intent of the parties is that payments and distributions under
these Terms and Conditions comply with Section 409A and, accordingly, to the
maximum extent permitted, these Terms and Conditions shall be interpreted to be
in compliance therewith.

 

(b)        Notwithstanding any provision to the contrary in these Terms and
Conditions, if the Participant is deemed on the date of termination to be a
“specified employee” (as determined by the Company pursuant to Section 409A),
and any portion of the Participant’s RSUs constitute deferred compensation
within the meaning of Section 409A, then such payment or distribution shall not
be made or provided (subject to the last sentence hereof) prior to the earlier
of (i) the expiration of the six (6)-month period measured from the date of the
Participant’s “separation from service” (as such term is defined under
Section 409A) or (ii) the date of Participant’s death (the “Delay Period”). Upon
the expiration of the Delay Period, all payments and distributions delayed
pursuant to this section shall be paid or distributed to the Participant
promptly subject to applicable withholding, and any remaining payments and
distributions due thereafter under these Terms and Conditions shall be paid or
distributed in accordance with the dates specified for them herein.

 

(c)        In no event whatsoever (including, but not limited to as a result of
paragraph (a) or paragraph (b) above or otherwise) shall the Company be liable
for any tax, interest or penalties that may be imposed on the Participant by
Code Section 409A or any damages for failing to comply with Section 409A or
(a) or (b) above. The Participant acknowledges that he or she has been advised
to obtain independent legal, tax or other counsel in connection with Code
Section 409A.

 

6

--------------------------------------------------------------------------------


 

Section 4.7  Interpretation.  In the event of any conflict between the
provisions of the Certificate (including the definitions set forth herein) and
those of the Plan, the provisions of the Plan will control.  Additionally, in
the event of a conflict or ambiguity between the provisions of the Certificate
and the provisions of any employment agreement that is in effect and applicable
to the Participant with respect to the RSUs, the provisions of such employment
agreement shall be deemed controlling to the extent such provisions are
consistent with the provisions of the Plan and are more favorable to the
Participant than the provisions of the Certificate.

 

Section 4.8  Breach of Covenants.  In the event that (i) the Participant is
party to an employment agreement or other agreement with the Company or one of
its Subsidiaries containing restrictive covenants relating to non-competition,
no solicitation of employees, confidential information or proprietary property,
and (ii) the Committee makes a good faith determination at any time that the
Participant has committed a material breach of any of such restrictive covenants
during the one year period after termination of the Participant’s employment
with the Company or a Subsidiary (regardless of the circumstances of the
Participant’s termination of employment), then (x) the Participant will be
required to return to the Company all shares of Class B Common Stock received by
him or her as a result of the vesting of the RSUs during the one year period
prior to such breach and the cash payment of related accrued dividends;
provided, however, to the extent that any such shares of Class B Common Stock
were sold by the Participant, the Participant shall remit to the Company any
proceeds realized on the sale of such shares of Class B Common Stock, whether
such sale occurred during the one year period prior to such breach or any time
after such breach occurs and (y) notwithstanding any provision of the
Certificate or any other agreement between the Company and the Participant,
including any agreement referenced in Section 1.2(d) hereof, under no
circumstances will any unvested RSUs vest following the Committee’s
determination that Participant has committed a material breach.

 

Section 4.9  Governmental Regulations.  The RSUs shall be subject to all
applicable rules and regulations of governmental or other authorities.

 

Section 4.10  Headings.  The headings of articles and sections herein are
included solely for convenience of reference and shall not affect the meaning of
any of the provisions of the Terms and Conditions.

 

Section 4.11  Governing Law.  The Terms and Conditions and all rights hereunder
shall be construed in accordance with and governed by the laws of the State of
Delaware.

 

7

--------------------------------------------------------------------------------
